Per Curiam.
The Supreme Court of Georgia having reversed the decision of this court in the above stated case and having determined that a verdict against the insured was demanded, 223 Ga. 31, the prior judgment of this court (114 Ga. App. 331, 151 SE2d 231) is vacated and the judgment of the Supreme Court is made the judgment of this court.
The judgment of the Supreme Court necessarily overrules the decision of this court in Georgia Life &c. Ins. Co. v. Sewell, 113 Ga. App. 443 (148 SE2d 447).

Judgment reversed.

Heard & Leverett, E. Freeman Leverett, for appellant.
Joseph Skelton, McClure, Ramsay & Struble, Robert B. Struble, for appellee.